Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 1 of 33

IN THE UNITED STATES DISTRICT COURT

FOR THESauthe pr DISTRICT OF Mfi'seiccifpr

DIVISION
(Write the District and Division, if any, of the
court in which the complaint is filed.)

 

 

Complaint for Violation of Civil
Rights
(Prisoner Complaint)

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs Case Nip. a, IS. OV Rb HW L(4

cannot fitin the space above, please write = (to be filled in by the Clerk's Office)
attached” in the space and attach an additional

page with the full list of names.)

 

Jury Trial: (] Yes O No

(check one)
-against-

See Attached

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names. Do not include
addresses here.)

 

 

 

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public
access to electronic court files. Under this rule, papers filed with the court should vor contain: an
individual’s full social security number or full birth date; the full name of a person known to be a minor; or
a complete financial account number. A filing may include only: the last four digits of a social security
number; the year of an individual’s birth; a minor’s initials; and the last four digits of a financial account
number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or
any other materials to the Clerk’s Office with this complaint.

 

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to
proceed in forma pauperis.

 
Case 3:19-cv-00870-HTW-LRA Document 1 Filed 11/27/19 Page 2 of 33

Dete. ants ay

Central Mississyge! Correctional Facility
Missssipp| Lepartmeit of Corrections
Sandra’ Zampkin
WAL lam 7, Brazier MM D,
Captain Wash iratan
Correctional cer Robinson
Narse. Rachener VV. Whltzer
NV UNSe Practioner A, Vyleste
Nurse. fractioner KR, King
Captain Sates |

urse. Cee. Coe
Corrections A orncer perce

G svian Frazier

Scien Ronald King

On Io arr
Zoectner” Puller Hall
Leiutenant Burke.
Case 3:19-cv-00870-HTW-LRA Document 1 Filed 11/27/19 Page 3 of 33

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name R f ens

All other names by which you have been Known:

 

 

ID Number oO 7 32. c
Current Institution Centra MissisSs | pp Cor, rechana Faci | ity
Address.

 

 

 

 

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether
the defendant is an individual, a government agency, an organization, or a
corporation. Make sure that the defendant(s) listed below are identical to those
contained in the above caption. For an individual defendant, include the person’s job
or title (if known) and check whether you are bringing this complaint against them in
their individual capacity or official capacity, or both. Attach additional pages if
needed.

Defendant No. 1

Name : Sandra Lampkin
> é

Job or Title Site Medical Adminishator CMCF)
(if known)

Shield Number
Employer CMCEIADOC-Hovider
Address Gq CINCE 37 qf Aw. YE S& WW.

rl, Ms. 3

wv Individual capacity a Official capacity

 

 

Defendant No. 2
’ d Q
Name i; / ¢ rqzi
Il.

Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 4 of 33

Job or Title Doctar_~ Medical Dactor (fale)

(if known)

Shield Number ,

Employer Ce MCF 2 -N DOCH favider

Address CMCE 3794 Hwy. KZ W,
Ss, 3928F /

wu Individual capacity w Official capacity

 

 

 

 

Defendant No. 3

Name

Job or Title
(if known)
Shield Number

Employer CCMCE) “NV DAC.

Address CMcr 3 cL Huby. 163 li,
farl; Ms. 39. G8

vA Individual capacity wi Official capacity

 

 

 

Defendant No. 4
Name Correctional Officer Robinson
Job or Title ; HF st 7 tion Male)

(if known)

Shield Number

Employer (CMCFIMDAC-

Address 3 ¢ Ws
Rad, Ms. 29288

of Individual capacity vA Official capacity

 

 

 

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights,
privileges, or immunities secured by the Constitution and [federal laws].” Under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue
federal officials for the violation of certain constitutional rights.

1)
Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 5 of 33

LT. 6.
page’ Defenders Vo. 5°

 

 

 

 

 

Name. fe , Zz.
Sob aT Nurse _fractioner (Female)
Shield Nun
Erb or ~ COMCE) MNOC- Provider
fies CME? 294 Hwy. ZEK Wh. _
Pearls Ms. 3928S
wt Trdividual capacity id OR eral Capacity
Deferdent Ns. 6
Name NV.P_A. VV eta _
Jab or TiHe ‘Nucse, fractianer CFerale)

 

Shiels Number
inp over Come) MNOC.—Favider

ME 3274 Hwy, HE We

Bala fig 208
wa Ind: vidual laa MOF cia capacity

Leferlant No i NP_R. Kina

Sab or THe Nurse _Practioner (male)

shiefs M Number
oyer CMCEMDOC —Pavider.
Erp) SS CMC BTIY Husy TKK lal
Lael, Ms. 3928E

iv Tnd\ vidual capacity Ml OF lal capacity
Case 3:19-cv-00870-HTW-LRA Document 1 Filed 11/27/19 Page 6 of 33

rT. B,

 

 

 

 

 

 

 

 

page &. Defendant Mo. 8

Name Saphain ates
Jab or Title Coptayn ot ofticels (female)
me Number
Enpeyer CoMcr) MPOC

CMCF 3794 Hwy. YEW, _
r x &
wT rdi'vidual coprcity a
Deferdent No.4

Nome fuse Cpe ee
Sol, on Title Nurse. Female
She: Number
Employer Conc) MOC ~hrovedr
Address CMCE.2794 Hwy, HE _W.

 

wt Tindividual capacity Olbicia capac
Deferderrt Mo. 10 | yy

Maine jana| Ceticer Frere.

Jeb or Tie Comets ORD cor Gemle)_

r
Enpbyer “as (ACE )MDC-/
ah 28 fick 324 by THE
IC1Q

(A Tndividual capacity capacity

 
Case 3:19-cv-00870-HTW-LRA Documen t1 Filed 11/27/19 Page 7 of 33

T. &

 

pae = Deferdent No, II
Mare Did. Vivien Frazier
Job or TiHe,  — -Depucty Warden Female)
Shi Ne umper
Empleyer CMicE) MNO
Address 3
ff Indi vidva| capacity i Ab cial capacity
De-erdéntNo. IR
Name Lt. Bure.
Sab or Tiple Leiwtenant Female)
Sh ‘cl Number (MCP) acral

i * tl copactty id fl fl 2 opacity

Petre No. 2

d Kin
aan or Tithe Sonal Fe once bile

zB il MCE MDOC.

Address

Shick ATL Aly. EE
Avie agncry ah Boal pay

 
Case 3:19-cv-00870-HTW-LRA Documen t1 Filed 11/27/19 Page 8 of 33

TL. B.
page 4, Dofe dev Nb, 14

Ni Gloria_ferry
Toh or Tit lo. CMLL, Sh Med ca| Director

 

phield Number
Ate eer CMCE 3°94 Huy. YR VW.
M Tndividual capacity if bo capacsty

Delendart Nb. IS
H ine fehecia Hall.

Sab or Tithe (MDX) Commessioner.
Sh el Number nie
pe A a Hay He

CMCE 3794 Muy, Y3 by,
S. g
MA Lrd vidal apr , MM Pa capacity

 
Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 9 of 33

A. Are you bringing suit against (check all that apply):

O Federal officials (a Bivens claim)

f State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” 42 U.S.C. § 1983. If you
are suing under section 1983, what federal constitutional or statutory right(s) do you
claim is/are being violated by state or local officials?

— t

? /} f
fe qe Pralide Adeg UgyTe medi qf core. FU !HWOATES Th

/ CO
NMNeCONT &,. USE» ON) ENP Mee and

Hr fo sud SAY dil Lore : nif CLE. FO mye - ahth Ardndmne 1 olrted.
VD. and £vbifits A-V, Buurteenth violated.
C. Plaintiffs suing under Bivens may only recover for the violation of certain
constitutional rights. If you are suing under Bivens, what constitutional right(s) do you
claim is/are being violated by federal officials?

See attachments TV D. and Ldbibits A-V,

NA. OK UT) al

 

 

D. Section 1983 allows defendants to be found liable only when they have acted “under
color of any statute, ordinance, regulation, custom, or usage, of any State or Territory
or the District of Columbia.” 42 U.S.C. § 1983. If you are suing under section 1983,
explain how each defendant acted under color of state or local law. If you are suing
under Bivens, explain how each defendant acted under color of federal law. Attach
additional pages if needed.

See attachments I p and Lbibrts A-V.

 

 

III. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

O Pretrial detainee
O Civilly committed detainee
O Immigration detainee
Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 10 of 33

vA Convicted and sentenced state prisoner
O Convicted and sentenced federal prisoner

O Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was
personally involved in the alleged wrongful action, along with the dates and locations of all
relevant events. You may wish to include further details such as the names of other persons
involved in the events giving rise to your claims. Do not cite any cases or statutes. If more
than one claim is asserted, number each claim and write a short and plain statement of each
claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and
when they arose.
‘ }
Tallher ALC. PUNT hernrrr* Legar Ne
Mae. ” tqlse FOE 13 INCAIAs flElh/d:«
CHa 7 ugg JIGS eped 0 i NO * peo, Ce +o
my mdida| Prez mene are leandttions Gnd. treatments

B. If the events giving rise to your claim arose in an institution, describe where and when
they arose.

 

    
  

lhe 2mphp Vee G OY) ob. LIS 2 We

Nre<e OE hve: ded me. abbarpaical | treafmentt, a

Oy JNO os POON) [x POG coppp ac acsif fe} 5 CRBS io ie
am tar and é ical +e "as @ andi cafe, pl eri

C. What date and approximate time aid the events giving rise to your claim(s) occur?

an Feb, TES 7S br -V

 

 

D. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what? Was anyone else involved? Who else saw what happened?)

 

 

 

 
VI.

VII.

Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 11 of 33

Was Were
A { fy /

f2u 1 HUI MNOS AHL ZONE tAdL usere.. Grdasan | agnadp POfehe

arstunt/ly havasser by Gua 4S Sand medics & chatee,
Please, pete ta Lithits A-V
See Attached fages.

Injuries

 

 

 

 

If you sustained injuries related to the events alleged above, describe your injuries and state
what medical treatment, if any, you required and did or did not receive.
I~ G ft f) ed,

alk Dees Dv} - choked f batt. 100 Xx
NeQirn ce) GTC

QUNPe -+7om Whee C., Sed AXE
G bed] NuUuUYRIOUS time Tv

Solbb-up wrth LMC. to get ws pier carl 4 ued.

 
  

  
   

4/Q: neve. g ven pave LySat une 7 Was ever unk Bf
(

Wirth when aol 4a’ a dacte ene ume... Urtice

p ar

Kopin Lf ain NW] fro r Peal Men

 

 

x BCMA O

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any
cases or Statutes. If requesting money damages, include the amounts of any actual damages

and/or punitive damages‘claimed for the acts alleged. Explain the basis for these claims.
)
—_—_

aM ASFIhy “TO recte ‘ aoleg uq 2, medica tfeatme

OM asf Ay 7O 9€  Lbysloal therapy and have
An medic sHGene? or eguip or associate
Waite pay camdifians Prove 4 Lan a 3.

PEGUE Ampen = AL 0)

txhaustion of Administranve Ren

 
   
  
      
     

   

     
 

And PAI" Ov Pfer a

E502, 000 for membY!/a

édies ‘Administrative Précedures

   

   

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action
shall be brought with respect to prison conditions under section 1983 of this title, or any other

Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be
dismissed if you have not exhausted your administrative remedies.
Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 12 of 33

VI. Relief  Comtinuahons
LT ako ask tor 4 200,000 associated

with intunes substuhed ~ in assualé
gyards Is, de Ale, 7 ca or 15 0/000 13 yo

ie fori righ AS FS fepuse

id rence jad, NG cas ba 1ONS ail ny
ud by housing acc ifr ‘y N) hts
a Ye Ee foo
Ben TL ring

ferro 3 b cammadile
wef fos t i oy

as a human nd adisabled hardia
person, T bs Se Dr jo ad oF ge!

‘ale, Being 1 chide PPS

Situation,
Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 13 of 33

|, tt Y Wtinwatons, brought fo Cerca
Q er ayne, vens) he fo enlya
my Hiss ene [ Facility on toa ole
by Aallahatehie County beat ben MEK ney
Pras me here guy, Bork: ry oe ere. said, “Th his ‘Tan
ain t space 7 he here. beac te extent if !
JV | UNIS, his Was SQ) eg ye, Stare an
my iris ot cers -o, L ce not do an for
myselt except pick up foal wrth wir; hy tr hard. ia
CVEN USe a Spas or fork. [My INJAnVes Were a
broken neck, broke. arm, broke wrist, broke ny on each
hand, broke. la broke bones |; ") ‘Poet Co Cott -
ihe ant | fist b " 4 om ny y Habe stph am
nN The. my & ts midway of m
oe had Traces oo on an higers oY bth ds
had cats “all over my body road coverin WV ontie
isi my dB qpen om som d wa
an ut oO CZf) OG SH;
mmol 2 ol over BOK ape ny Hah, at
Lely, Ab the, bie f. oe sities ae
[rever- jhau jst Hs doctors, NUISES, uards z prison
otticals, and empl Oyees | Ws id not ep me 10
recieve. adequate. /ne 108 Care, or would
me, and pat me in hans Ways but L yas

Pht rare ty was in sch bay Sipe tat

vy ra evr yexie MESS.
As “oon, Qs arr ved. guaba. a and. nurses
Sire Saying they ‘sfeon me on fhe news
Case 3:19-cv-00870-HTW-LRA Document 1 Filed 11/27/19 Page 14 of 33

SD. Centinuations

paged. am LD Sumped ott the widow off a
truck, T Jinpal ot ina cell wine chine hy atew
dy Then they moved me to guickbed Some, of the
nurses sad we an: got rom for Aim aver here

he dd PALS 7 himself, Ie. den care, whet

To_ yout Was SYpIe fo recieve pr
EE 2 es a.m 5 bit I was only dr ugh

a f tine 4 day ome days not at ‘all

ressing to fs Chere day ly 00, but HOSE, were
fed af T was pat an an area were L fad
ne helo at all, L could rot g et +e the. bathroom
or spower,L fel] numerous es ast tyr pt got
on the. thet on fake, @ sSower SP bell trying
To ger from wv” wheelchair Jo #e fli ei A

Hh a vous oa of Hh chin T
. ne tng J mi bo ey Led ly, es hur
art he farass yy ye ent nd m édicn | sat uerytine
aie o yards beds te, d De eye badly
1 gine Ly
“i cp O ‘ aa ote “as
/ PALE QO. was
"4 4 the mae oe 4

leckelak m
fea heel bly ol Je 0 rep Time 18 yet

e at ths time. Petved. Vr was nat albind
fo carry Py and nd pen. Guards and emmy byes
oly nor al; Aave. name, an shirts. When ask
Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 15 of 33

V. DD Continattions
asia 3. pt emphyedt NQNCE they gor mad Q nd

[ne even VOLse, Ard of course, th VY wou
ret give me there names. Even when ft was
able. +a Q name of hear (7, WAS SO SH
and scared and in SO much fant coulk not remember
(tby te tme, L get 718 pye7r and pen: This one,
prt cular in 5 they calf hes Nurse “6 Cee,
She was Qlway Ver abusive an arary toward me.
T recall one ecaston where the. que inthe ohhie
fold an inmate, To push me and my wheelofair +o
qa particular heabisn to wart for my medoatin and
handoae, Change. Murse. Cee Cee. Comes over
bolhting arch cursina and. even retain me. Fe
Ald me I could not be there to ao he. inthe,
balding tank. The guard he yp for me and. 9et

J |
mad “at the, purse and fel fer tp feaye me.
mene: She dal me Nurse he par Ne
and IL was not furtin anything: Mure Cee Cee,
tHrealens mMne Sayst & € goin LZ We Ne
and RVR. Then He Says pw what L
can da te hurt you cen worst. She. Star
lau Aino, he and cance [s my medi oat
ont fartage nges.L conkl nat Defeve haw
Ina 1COUS GN vergefirl C Was Aoward meL
e 70 ge nh SE Ly,

2 S7aYTEd. ia) my) 4 OK A
Gp doll. fe heb ry he sad Gocaal
Case 3:19-cv-00870-HTW-LRA Document 1 Filed 11/27/19 Page 16 of 33

D Cont, ations
page 4 A Ie have tHe auth rN 49 do what she did.
Dr Brazier said, “Sheldid not have. autprity

+o do tat: I+ DB: > s befve L aat
ee ws Sto 7 oe

j Me ror
Sick ¢@ We that Z soit Me nat Jae been ch ed
for, Ti Was scheduled ton mesh cation 3 tme a day,
hut the Fower afer woul et mea nde
do the olinic bit | dime a ee TPE nurses
and abator cad ” “but are, sch fed for ° fines
qa 2 fy the. have fa bring ve ar on heres ba
they would not: Sameday's other weal
hot get me a Nile to the Me the ve IT. ba SCriots
injures and they | me house, all He way on dhe
0 posite side the entive. compound from mn my
Me healer or any dype of of medioal ASS) fapCe,
TI was asstutfed, hooked { neck furcsted, and danped Loon
hyp wheal rape. ARKPs and nothin
ped. He talked hArden Frazter ant of
F fave. never Cven gn ised. Spes

orf his bt Since. 5 pre > af MCE. ,
T have Leen dre. ba /n dot of ways >

Warse- C9, C3502 ap “iy ie / “hag
two acted Le. +, lt ; Losier

4 me. birce © and

msn?
my ae ges by y ry yg to oe
rip SEA ed cherye in he Pore ad
Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 17 of 33

TL V/ D Contynuate. Ions

paeskeen me urth a take. hype Hat Hey would

help me Lt, Braz keney! they wer Yb
ve so he Shyped “sexing /, me, bocavtse a

fe as scared ay, pausurt He. Krew

‘ae bey hi
WES PEIN // Ms nurse’s pn
aa vd real Shih. mM cal My oba asc ir ron

Lampkin’, and q ayer i rds, The nirse. at Chine Garda
remove. the 4 oles trom my neck. and head. These
shyles fad been it n sinc, Sanoee AOS. The nurse
gor 20 ott and could ne ee F or O ots them
out, TY would, not 4 or eT a doctor who could
achall’ remove “shoty Car rectly VPA, WleaMP

WV. Wh rl the der dict could rot get the
bot tl spe uk ET Wy ep Ber removed Bor a d

Urn Lb d and in SOI much MN) She Sf
could pe fare Sst one out: by ean, Erazier

Wrste on “ARP PEYONSES 3 they Were. pertermn
work d ngt dcument ET weubl
urvte Shh caf he ike Hey er) fe/1 fe Fo dos
to wot ra el per. fakes my
CM) Ye aA reEsspre, Qn Sa”

A fo the RE wu thet seeing 4 Nurse
mone” Logon Is yau can See on

exh iby’ Es OH: still Jad y's ‘s steph
qt This oT af. + feast a
In stal ketic 7076 Ihey unald tef] me. write. Sie. Leal fs

ta get style te renpyed. Lo was called Jo chi NC.
Case 3:19-cv-00870-HTW-LRA Documen t1 Filed 11/27/19 Page 18 of 33

LV, LD. Confinuati
pf gel 7] / he ". ‘cele tenp and bhed Peer
W her aby * O mee
Fo eC SA
She Se Iprtly oe Taste peg

ST shyl pre a shh
p/] My jer pps ONC! baa ond fee
t5 th
iS or TE Hg FO pt ly the > Aon Sank,
ae VaAyh n show ye pes in Sd tales
e pee oy ome dy gat Lack. a 7 th Poll
wheel fr z fel) hyn gt Ln not of gle

Stand. Vv e fay
eck. ore! - has * been ced 4 *
and Sys inex, to MA mpg, inp phe dion
Then - Graps the Wo chair 4

do ‘“ Foy the peer Qs chacks
pd He Tangs me, yi Ba a
neck

tL am eee ee a hot ny pe
I) SOVCLZ fun. ae Conok ip {nave 2)

‘tier about QV) a the nna. Chine werkep
GO

g pyre cames out’ al gets me. nfs

5 heel ch wy ond tykes re ap he fps Me

whee c hair

md WO ay Jed be act groung 4h the.
E hed hoe, dis di ining cy dt anywhe ele vie meth |
Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 19 of 33

LV. D. Conthuatione
Px attertion + could not get 70 alll call or chine.
Lf beaged fo recieve My } foays. L wert pe

da ute ny fol, A on ome ot WY
onl 5.1 wre hte ie
Sm sone nf i )/sypen er “ple Kalfirg mM P
m Syan
By; hy on fg pista We
fegibe ge fe
a of
in 7 ar Eon ry Pe Ip ee pear ay

of wrt ve who “gee > Ie Reh
Pere and di en me trom, +e zone
S yn

// u/y
Fher “hs thet ent wrt - 1a)1
in Th af, is Eh Sak " ig

medica] Cc of Has ok dng Fan 7 T+ was ° od
Wer be if, resiey qa wheelcha chair Ln
a

7K ZT wer ravigh, SO Iran
rise and Orne of LT urinate " NY on y

res, setts We doe not enn Aaye.
a way gel to Shower 7a char an
- is ob hr, oy, day 40 gh ay fnchons

lo pe, 9ss) SHA aX.
A faly TP y spf ag of my fod a
"ba and woke. yp wets wrt, my her T Hoched my
Case 3:19-cv-00870-HTW-LRA Document 1 Filed 11/27/19 Page 20 of 33

tT V; PD Carhinuations

(25° Loy the clinic. L even witnessed NV Urse, Cee Cee
tell Caphain Wash, fon to give me a ders Aime.
L URS CVEN charg wit an C7 RVR fo r awh
Iny Owr Pes iM / buprtten wrth Me, Twas
oe kt given La, hand oak. f Fhe No ba (ft was a
Vobtion te yo edicatinn out porne mst
fe ids IT was WL cou eppeal AUR and © “
e Warken " nene emp Loh wou hy tell
me. Lepaty Warder ryder Frazier ues’ over guic.

Lt ie and. were, my rechs Was repliced hark
Lad. T move. on 8 °l aroind the middle
of April, AOS, vbuce chef nor Ee Het it ah
Ven worse by inmates and gre bof cal <4
almas? retused me treatment: They veal pe
Ine chrop)c bbe or 7!) me TO fal I? 11) 7k.
calls, The dct be nr. see Me a
when woufel boul Say ay of ny het hove
or haiinont Hoy. ou

an ghort har we jl

UW ceil contant , oral Ths

# coll de te get metlea] afer fon

ARP aboit “ye Inedical neals. Ly Brazil ie
me af one hme when he wr medion! fears
fram UNMC he cag fi oF wha Lipo
an When ot Hert) i

ane jin ba / gerry

T just being MA wb whajeyer FhY 1 Pry
Case 3:19-cv-00870-HTW-LRA Documen t1 Filed 11/27/19 Page 21 of 33

LV. D Continuate ons
pag lO-The Tey wer tying 4o check: fh ny neck. from all
fe asunlt= og an | Sonate » DL pas taken
A snechianal fCens, The emake OT ets

me, Was Aabyn soy) hot LT do pot row
fe tong k& rae Ion L Fas of veep In
to jr cnabrs "ce 5 she exam ne en
ona get 4 CT scan of my neck
done Pref on sid a need p pea pap ae
and en as Fa ta/ kind abouy- teal hs toy [het (5

cer “ isp nterder, pen]

LG Pe p te, dar ‘A hel her
im Is mone wey oa hp py. Te) nat
have. pp Ca treapy. L cp end AK

they d: fr ave’ 1 ont Fas an Sey
A ee
a ode nee Ne elie
me and ta me he weal 9 fh me, wy, PEAS)
S109 Et 1) mn
rah ah oof Pysa P cpul TE hin. ri
ihe acer ne at, ed oh fy Sica
and Hey e a i + she ry SON
St e “angio yp ode chain
a trom wok redial xine i
] Was
a fer sig te Re the CT scan, pits

all (Ne mn erence to tA 1SSHe with
Aabinson. When you vege throu ‘af; the pps So

ee
Case 3:19-cv-00870-HTW-LRA Documen t1 Filed 11/27/19 Page 22 of 33

LV, D. conhnuctions

1 hed sheet by Hs s staple. I could pot get anyone
iy fo help me 02) unattached. from my y deck Pe
hét wa or ole get them op rh T E fried 10
hip +e. ee; OSE; hut cous Pap T+ was
prt Weed in eveyyuhere, T was So sae
id Fil Ie wh while, attenging 40 pris
ie Lo hu piped trom my hea
ten por ger te ‘outer otttoor fo Y ppt Me
7 ger edien/ afteation. This, incklent occured
ar cr abort. the, [== week of September HR.
Ui Willan I 1 Frazer would ‘ft ‘ef Me
Es he “i knew £ potting re ri
e GLK Gy 1CQl, alleen on
ihm The, i's Hoy pate eg
na Fran ot eh hth A arenverts cnte/ af iy a patho

usher ef berate e
‘ny a ofl flee Ss
seek rnedjcal affentbn @ fsa Hera T was

gi Leino ree imate. op eel

ev Niplanes of er, Py QO
Hol recieve. 1 hot was
tusks pulfedch hoaked wine

Oh hex om wie et fers as rp,

Ad prey she Was lL
onng | 2 CT Scan 2 Check my Ne
Dud Sef Sef y Fare, 40/, OW “ip Les

we Couk Asef”, Ger JI PIS. er, elap Sheduled.
Case 3:19-cv-00870-HTW-LRA Documen t1 Filed 11/27/19 Page 23 of 33

it VY D. Continuations

|, and responses \oul will s ay [ere was tol T

ppl Was Bi | salad r 45/ by teh popes,
PAYS Hh al m eal Figen that
Avy recte sip Ak

ch. to & Ji Ee fay 6 onl + lt
ay wu ‘Loon © ye?

rear LZ, Wonk reef ont reg hT or a ‘oni
else Q Ve written More.
ARMs Dy 5 wg 5 “pve in Lib ts.
f was ra hanks (Ss Te medical
sila 7 o A Were. sche ell Lyi
Feb es t pal fet ty eb rp 1p Moher
ar Qa WY? Ct Sn OY)
my vech Lf” SC elif ry 2: oy Nee
Pherypy. lh eZ wey th <aund
SOMEME pe AK UES ih job LT pave
been at F, 15 nan and No one Aas Came

ge get ° "hue jot a ag: ey ipo. ay yr

iy were Just gy vin ve vcore Oh Ah; IS
CGP Me a 9+ Sgne of Me
0 I to prin ne on Hein acl
),

til (ep arian, hase
CVIEWs oy fig nor Kn ond fo one

le yy ] me how. ont ak 7 writen
— ~Puests br Bie pst ee wror
Case 3:19-cv-00870-HTW-LRA Documen t1 Filed 11/27/19 Page 24 of 33

LV, D. Contirwations
el LT wort Lace In See Todical Review
pre Qthat TL wont asstebn MG fo fi y

ant some were mal yd never, See
SON BIN Was @G et copies G
one, wete dat on. L alo have come Sek

F hyve. sent
fo ae ree NP be Sriordort y hey Hh Nos

Wwi/pam brazier, Claris G Te. medi /”
dete Sardrq La mphin G ‘fe, meds cle eis et Ly)

ed LF tr
a ud ove Foner ake ae yee

yi 72 Se dace Dystal
2, ual nthig OH 7
fie fr re pe muck FE wrt} Q ee || these.
le ne SEs OY) ny heck heck consider) WG rd hy ,

@ me L recieved LT 30 dhys
fey 17 ‘i Sehr bel eo we pps bul-ihey |

COT te HOME lee
got hy ppaebed Ay Sicq i Bory ole
15 oii iY ag fa 08 ge
php oul £101) 9 ye me. the.
om ina! Lepr stenl of capy: That 15
7 Modo §r ant was jolt
eur, jpere gtCN CED
tH5 4 ye, ps daoh JS ever Wrong
Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 25 of 33

pr B LV [) Contd , sles
10 eonqin ~ nio
1 any pihition gscorig shy rel, oon
dakés a Le T even ask. td be.
protecked or flr i" | pPraecpive usta bar

Wes pu in bu y qs an Zones Whe

aan “J plone, QV T Loe frome 190
ppd i pene
hep hed ie Efile Ci LA

aS
one occassion TF O” ne is cases bad | wy)
jure Ly Inmates. L was then sits of ne
fo clinic for SOMA trertmersts Capa Eales
Maglt 4 not tell me fow to fil] | Pinges il

er inmates. She events me LT hy
kei] / yoy" She fold Ne. on  uirer ous 0c me

oT ow aS rroney and that ZL washdr
Mane Ape wo rae about Me, ‘he
toll me Te fat me in The
worst 55 anol 15 not Care what happere
10 INC. She. op 2, - i, of a survive ISP « he,
denjed me Me er /capped and

df sable PPP le ve Ln ot d defor aed A eprselyes.

Cr uel a Lona] f4p! merit WAS On /A26
| he di I a q half hae rte an lego.
Os safe qt of

Burke p revert zd me. trom geThn
SS

ch ferns bo bon] STANCE. Figg Yon s M veal
Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 26 of 33

LV 2 Cont jnuaTions
P3e Meet at 720 chine a0 denied ; @ of
che Senyic She ion lt ner ef We
Secquse. I an in

a PO ngs Dera thet he. reasoh 400.
tL had Olocter’s appornfment's gad LL YS, P

BE Te
icef* A ects! /s HUST,
fer segs Ms gery sity

LT beat ta wrthy
OO fe He cones “n Gh. e. ine ; fg

OM a CUISIh yrs hWfyo
te, gssua isi Py SO

yilgeh 45
hole. Me Shen the fee Uf ond oa
je OG. Me ef
D feave.- Sy valle ya J te “Lehi , }
teh with Aer Wh ny and would

Elk 7 fr
1 Ber 3 role Vaio WAS,
deck. Oe and A fared at me. She. af

“Jace gays +0 Phretien ine in tht ee,

chy Pak wy Ygy le and f pes fe,
e was
gent ‘y pre on AR oy bid mel
and QQ wartp es> £'/662
Crapy bec poe. vase L WQS of cabled ond ei an Dy
Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 27 of 33

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional
facility?

uw Yes

No

If yes, name the jail, prison, or other correctional facility where you were confined at

the time of the events giving rise to your claim(s). /
é ¢ ? e 4
2 SS) ri / c

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a
grievance procedure?

w Yes

No
O Do not know

 

 

C. Does the grievance procedure at the jail, prison, or other correctional facility where
your claim(s) arose cover some or all of your claims?

ao Yes

O No

O Do not know

If yes, which claim(s)? 4h

h_ ARP fespnsei<|Ney provider Hot Hey
Were aqyng to conrect Doe. of ot the, Sue:

 

Did you file a grievance in the jail, prison, or other correctional facility where your
claim(s) arose concerning the facts relating to this complaint?

of Yes

No

  
   
Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 28 of 33

If no, did you file a grievance about the events described in this complaint at any other
jail, prison, or other correctional facility?

O Yes

M No

E, If you did file a grievance:

1. Where did you file the grievance?

M/A

 

 

 

2. What did you claim in your grievance?

 

 

 

3. What was the result, if any?

MWA

 

 

 

4, What steps, if any, did you take to appeal that decision? Is the grievance
process completed? Ifnot, explain why not. (Describe all efforts to appeal to
the highest level of the grievance process.)

MA

 

 

 
Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 29 of 33

F, If you did not file a grievance:

1. If there are any reasons why you did not file a grievance, state them here:

V/A.

 

 

 

2. If you did not file a grievance but you did inform officials of your claim, state
who you informed, when and how, and their response, if any:

MA

 

 

 

G. Please set forth any additional information that is relevant to the exhaustion of your
administrative remedies.

WA

 

 

(Note: You may attach as exhibits to this complaint any documents related to the
exhaustion of your administrative remedies.)

VII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal
court without paying the filing fee if that prisoner has “on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of serious
physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes
rule”?

Yes

O
of No
Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 30 of 33

‘If so, state which court dismissed your case, when this occurred, and attach a copy of the
order if possible.

MA

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts
involved in this action?

L) Yes
i No
B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7

below. (if there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.) .

l.

Parties to the previous lawsuit

Plaintiff(s) Ly, VE:

Defendant(s)

 

Court (if federal court, name the district; if state court, name the county and
State)

/
oy, or index number
/
/4 Judge assigned to your case
4
Approximate date of filing lawsuit

IVE
/

Is the case still pending?

O Yes
O No

If no, give the approximate date of disposition. MA

10
Case 3:19-cv-00870-HTW-LRA Document 1 Filed 11/27/19 Page 31 of 33

 

 

7. What was the result of the case? (For example: Was the case dismissed? Was
Judgment entered in your favor? Was the case appealed?)
MWA
C. Have you filed other lawsuits in state or federal court otherwise relating to the

conditions of your imprisonment?

uw Yes

O

No

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7
below. (If there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

1,

Parties to the previous lawsuit

Plaintitts) Ayger Wayne. Havens
Defendant(s) Zallahatehié County Shetif? Office, et.al.

Court (if federal court, name the district; if state court, name the county and
State)

Federal Caurt-Morthern L)i'strict

 

Docket or index number

 

Name of Judge assigned to your case

 

Approximate date of filing lawsuit

 

Is the case still pending?

w Yes

OJ No

1]
Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 32 of 33

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was
judgment entered in your favor? Was the case appealed?)

MA

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost
of litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or,
if specifically so identified, will likely have evidentiary support after a reasonable opportunity
for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current address
on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: , 20

Signature of Plaintiff
Printed Name of Plaintiff

Prison Identification #_220) 7 _ GR
Prison Address C/N. CE 394 Hu y, Yf; Z UL |
Fear| Ms S922

City State Zip Code
B. For Attorneys

Date of signing: , 20

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

12
 

Case 3:19-cv-00870-HTW-LRA Document1 Filed 11/27/19 Page 33 of 33

Address

 

Telephone Number

 

E-mail Address

 
